Citation Nr: 0617889	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
traumatic arthritis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran retired in March 1969 after more than 21 years of 
active duty.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for traumatic 
arthritis of the lumbosacral spine and assigned a 20 percent 
rating.  The veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was previously before the Board in February 2005 
on two issues.  The Board denied the veteran's claim 
concerning his left hip and remanded his low back claim 
(still at issue) for further development and consideration.

FINDINGS OF FACT

1.  The medical evidence shows the traumatic arthritis in the 
veteran's lumbar spine causes no more than moderate 
limitation of motion; he has flexion to at least 60 degrees, 
extension to 20 degrees, lateral bending to 20 degrees in 
each direction, and rotation to 30 degrees in each direction.

2.  The medical evidence also shows the veteran's lumbar 
spine disability causes moderate intervertebral disc syndrome 
(IVDS), with recurring attacks of characteristic pain 
relieved by over-the-counter medication, but without 
objective clinical indications of muscle spasm or significant 
neurological residuals; there also have not been any 
incapacitating episodes.

CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
20 percent for traumatic arthritis of the lumbar spine.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5292, 5293, 5295 (2002), DCs 5237, 
5243 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a July 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through February 2001 have been obtained and he was 
provided several VA compensation examinations, including to 
assess the severity of his lumbar spine disability - the 
dispositive issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994).  He was most recently examined in June 2005, as a 
result of the Board's February 2005 remand directive.

The veteran has not identified any additional evidence that 
needs to be obtained.  His representative submitted 
additional statements in March and May 2006.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide VCAA notice before any 
initial unfavorable agency of original jurisdiction (RO) 
decision.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in March 2002, so not until after 
sending the veteran a VCAA letter in July 2001.  He was sent 
additional letters in February and June 2005 notifying him of 
what evidence was still needed from him, and he has not since 
responded.  The RO (AMC) recently readjudicated his claim in 
the January 2006 SSOC, after providing the additional VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher initial 
rating, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to 
substantiate his downstream claim for a higher initial 
disability rating.  He was not, however, provided notice of 
the type of evidence necessary to establish an effective date 
if this benefit is granted.  Nevertheless, because the Board 
is denying his claim for a greater initial rating, the 
effective date issue is moot.  Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for the veteran's lumbar spine disability.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a traditional claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  In the latter instance, the Board must evaluate 
the level of impairment due to the disability throughout the 
entire period since the effective date of the award, 
considering the possibility of assigning a "staged" rating 
to compensate the veteran for times when his disability may 
have been more severe than at others.  See Fenderson, 12 
Vet. App. at 125-26.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

During the pendency of the veteran's appeal, VA twice revised 
the criteria for evaluating disorders of the spine.  Although 
the veteran's traumatic arthritis of the lumbar spine was 
previously rated under Code 5292 on the basis of limitation 
of motion, the Board will consider all appropriate diagnostic 
codes.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  But VA's General Counsel 
has held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 
38 U.S.C.A. § 5110(g) (a liberalizing law shall not be 
earlier than the effective date thereof) and 38 C.F.R. 
§ 3.114.  The Board is bound by these precedent opinions of 
VA's General Counsel, as Chief Legal Officer 
of the Department.  38 U.S.C.A. § 7104(c).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  The limitation of motion must be objectively 
confirmed by clinical findings, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

Complaints of pain on movement must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and painful motion is 
generally regarded as productive of a compensable evaluation.  
38 C.F.R. § 4.40.  See also 38 C.F.R. §§ 4.40 and 4.59.

Prior to September 26, 2003, slight limitation of motion of 
the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  Severe limitation of motion was 
required for a 40 percent evaluation.  Code 5292.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warranted a 60 percent rating.  A 40 percent evaluation was 
to be assigned when the intervertebral disc syndrome is 
severe, when there were recurring attacks, with only 
intermittent relief.  Moderate intervertebral disc syndrome, 
with recurring attacks, warranted a 20 percent rating.  A 
10 percent evaluation was appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome was to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

Beginning September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Effective from September 26, 2003, the following General 
Rating Formula for Diseases and Injuries of the Spine is to 
be used for evaluating diseases and injuries of the spine 
under diagnostic codes 5235 to 5243, (unless a disability 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) (degenerative arthritis of the spine is rated under 
Code 5242), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.	20


Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

From September 26, 2003, intervertebral disc syndrome, Code 
5243, (preoperatively or postoperatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10



The veteran filed his claim for service connection for back 
problems in March 2000.

A VA clinic report dated in April 2000 indicates the veteran 
believed he had developed low back pain and dysesthesia of 
the distal leg and left foot due to the way he walked; the 
examiner did not record any pertinent clinical findings 
regarding the lumbosacral spine, however.  On VA examination 
of the veteran's left ankle in May 2000, it was noted he had 
arthritis in his spine, but no relevant clinical findings 
were recorded.  Another VA outpatient report in February 2001 
also noted his continued back pain, for which he took Tylenol 
and nonsteroidal 
anti-inflammatory medication.  The clinic records do not 
otherwise reflect complaints or pertinent clinical findings 
concerning his lumbar spine.  In addition, the medical 
evidence appears to indicate that any gait disturbance is due 
to the service-connected residuals of a left ankle fracture, 
not the lumbar spine disability.  It would constitute 
impermissible pyramiding of ratings to consider the gait 
impairment in evaluating both disabilities.  38 C.F.R. § 4.14 
(2005).  

A VA compensation examination was conducted in January 2002.  
The veteran reported that his low back had hurt since 
approximately 1985.  He described the pain as radiating from 
the left side of his low back down his leg into his ankle, 
occurring all day, every day.  He also said there was 
numbness and tingling on the lateral side of his foot and 
along the lateral distal half of his calf.  He further 
indicated that he was unable to bend over or walk even 100 
years.  He was taking Celebrex and Tylenol.  On objective 
physical examination, there was some mild flattening of the 
lumbosacral spine, but no tenderness or palpable spasms.  
Lateral bending was possible to 25 degrees in each direction.  
The veteran was able to flex his lumbosacral spine to 70 
degrees and to extend his lumbosacral spine to 25 degrees.  A 
straight leg raise testing was negative, bilaterally, and his 
lower extremity deep tendon reflexes were normal.  

A private examiner noted in August 2002 that the veteran 
reported experiencing pain in the low back that was worse on 
weight bearing and getting out of a car, as well as on 
standing or prolonged walking.  He also described some 
generalized weakness and difficulty walking.  He also 
complained of chronic left ankle problems, for which service 
connection is already in effect and rated separately.  So to 
the extent he has symptoms referable to his left ankle, they 
are not relevant to the current appeal concerning his low 
back.  On objective physical examination, lower extremity 
muscle tone was normal, although reflexes were decreased.  
There was no tenderness of the paraspinal and sacroiliac 
muscles, but some tenderness was noted in the left gluteal 
and hip trochanter areas.  An MRI of the lumbar spine in 
September 2002 reportedly showed mild degenerative disc 
disease and moderately severe left foraminal and lateral 
recess stenosis at L5-S1.

Another VA compensation examination was conducted in June 
2003.  The veteran described pain his back, hip, thigh, and 
leg in an L5 nerve root pattern.  He stated that he was 
limited to walking 100 yards, after which he would have to 
rest briefly because of back, leg, and ankle pain.  He used 
ibuprofen and other over-the-counter anti-inflammatory 
medication with temporary relief.  On examination, he was 
able to flex his lumbosacral spine to 45 degrees and extend 
it to 20 degrees.  Lateral bending was possible to 30 degrees 
in each direction.  Tendon reflexes were weak bilaterally in 
both knees and ankles, and toe and ankle strength was equally 
weak with cogwheeling bilaterally in both dorsiflexion and 
plantar flexion.  Also, knee extensor strength was equally 
weak bilaterally.  Straight leg raise testing was negative in 
the sitting position, but testing in the supine position 
produced low back pain at about 60 degrees for the right leg 
and at 20 degrees of elevation of the left leg.  No 
paresthesias were noted.  X-rays reportedly showed mild 
multilevel spondylosis of the lumbar spine.  

The veteran more recently had another VA compensation 
examination in June 2005, pursuant to the Board's remand, by 
the same examiner who evaluated him in June 2003.  The 
examiner indicated the veteran's symptoms had not changed 
significantly since the 2003 examination, consisting of an 
electric shooting type pain with strenuous use or some 
movements of his spine, especially a twisting motion.  The 
pain would shoot down either leg, more frequently the right.  
The veteran indicated that, when the pain would occur, a 
quick change of posture back to neutral, along with a brief 
rest, would result in resolution of the symptoms within two 
to three minutes.  The examiner stated the veteran's episodes 
had never resulted in incapacitation, as defined by the 
regulation.  He used no medication for his symptoms.  On 
objective clinical examination, lumbar spine flexion was 
limited to 60 degrees and extension was limited to 20 
degrees.  Lateral bending was possible to 20 degrees in each 
direction and rotation was possible to 30 degrees in each 
direction.  The veteran experienced pain at the extremes of 
each motion.  No tenderness, spasm, or abnormal curvature was 
noted.  No reflexes were elicited in the knees or ankles.  
However, lower extremity strength and sensory responses were 
within normal limits.  Straight leg raise testing in the 
sitting position was negative and slightly positive 
bilaterally in the supine position, left greater than right.  
The examiner commented that none of the tested joints had any 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  He noted that nerve 
conduction studies in 2000 showed a peripheral neuropathy 
that was likely secondary to the veteran's diabetes mellitus, 
whereas his current symptoms were different from those in 
2000.  Although the June 2005 examiner's preliminary 
diagnosis was minimal spondylosis of the lumbar spine with 
lumbar radiculopathy, nerve conduction studies at that time 
were essentially normal, showing no evidence of sensory or 
motor neuropathy.

First, evaluating the veteran's low back disability under the 
criteria for arthritis, based on limitation of motion, the 
Board finds that the medical evidence that was of record 
prior to the June 2003 VA compensation examination reflects 
no more than mild limitation of motion of the lumbar spine.  
And this, in turn, warrants no more than a 10 percent rating 
under old Code 5292.  Further, under revised Code 5242, the 
reported limitation of motion shows that the criteria for, at 
most, a 20 percent rating have been met since August 2003.

The medical evidence beginning with the June 2003 VA 
compensation examination and extending through the remainder 
of the appeal period, however, reflects moderate limitation 
of motion in the low back, warranting a 20 percent rating 
under old Code 5292.  As a point of reference, the Rating 
Schedule list what VA considers normal range of motion in the 
low back at 38 C.F.R. § 4.71a, Plate V.

Considering the medical evidence under the various criteria 
for evaluating degenerative disc disease, the Board finds 
that the veteran's reported pain symptoms throughout the 
appeal period are commensurate with a 20 percent rating under 
Code 5293, in effect prior to September 2002.  The Board 
recognizes that the June 2005 VA examiner recorded absent 
lower extremity reflexes, bilaterally, a finding that is one 
of the requirements for a 60 percent rating under former 
Code 5293.  However, no examiner has reported any muscle 
spasm, and examiners have regularly indicated that pain 
medication provides relief from the discomfort and other 
symptoms; the records do not indicate the relief is only 
intermittent.  None of the medical evidence shows the 
veteran's degenerative disc disease causes severe impairment, 
as contemplated by old Code 5293.  Moreover, the September 
2002 revision to Code 5293, as well as the Formula for Rating 
Intervertebral Disc Syndrome that became effective in 
September 2003, requires at least some incapacitating 
episodes for even a 10 percent rating.  And no examiner has 
noted the veteran has ever had an incapacitating episode 
requiring bedrest.  Indeed, the most recent June 2005 
examiner expressly ruled this out.  Therefore, a higher 
rating under either revised Code 5293 or Code 5243 is not 
warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

Here, however, the June 2005 VA examiner specifically 
clarified the veteran's low back disability does not cause 
any additional functional limitation as a result of pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  So a higher rating is not warranted on this basis, 
either.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  



In summary, the medical evidence shows that a 10 percent 
rating is warranted for the veteran's lumbar spine disability 
based on limitation of motion prior to June 2003 and that, 
effective with the June 2003 examination, a 20 percent rating 
- but no more - is appropriate on that basis.  But a 20 
percent rating - yet no more - is warranted throughout the 
appeal period (so not just as of the date of that evaluation) 
based on the criteria for evaluating degenerative disc 
disease that was in effect prior to September 2002.  The 
veteran has not at any time since the effective date of his 
award satisfied the requirements for a rating higher than 20 
percent, so his rating cannot be "staged" under Fenderson 
since this represents his greatest level of disability for 
the entire period at issue.

There are no unusual or exceptional circumstances in this 
case, such as marked interference with employment (meaning 
above and beyond that contemplated by the rating assigned) or 
frequent periods of hospitalization, which would render 
impractical the application of the regular schedular standards 
and thereby warrant an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  Accordingly, the preponderance of the evidence is 
against the veteran's claim, so his appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The claim for an initial rating higher than 20 percent for 
traumatic arthritis of the lumbar spine is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


